DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al (US2016/0147976) in view of Zhang et al (US2018/0260665).

Regarding claim 1, Jain et al teaches a smart medication identifying system, comprising:
a processing device having
	a first processing module,
	a scanning module electrically connected to the first processing module and
	a first reminding module electrically connected to the first processing module;
(Jain et al, Fig. 25; user device 2503; Fig. 29, scanner 2903; “The user device 2503 is an electronic device, for example, a personal computer, a tablet computing device, a mobile computer, a mobile phone, a smartphone, a portable computing device, a laptop, a touch centric device, a workstation, a portable electronic device, a network enabled computing device, an interactive network enabled communication device, any other suitable computing equipment, combinations of multiple pieces of computing equipment, etc.”, [0127]; Fig. 29, “the backend server 2502 transmits a preemptive alert notification 
a cloud storage device electrically connected to the processing device and having
	a storage module,
	a login module electrically connected to the storage module, and
	a medication information database electrically connected to the storage module; and
(Jain et al, Fig. 25; “the backend server 2502 is implemented in a cloud computing environment. As used herein, "cloud computing environment" refers to a processing environment comprising configurable computing physical and logical resources, for example, networks, servers, storage, applications, services, etc., and data distributed over the network 2501, for example, the internet … The backend server 2502 is a cloud computing based platform implemented as a service for receiving medication adherence information collected from the medication organizer tray apparatus 100 and transmitting the received medication adherence information to the user device 2503 via the network 2501”, [0128]; “communication between the medication organizer tray apparatus 100 inserted in the receptacle base 2101, and a backend server 2502 and a user device 2503 via a network 2501”, [0127]; Fig. 29, “authorized user devices 2901”, [0139] => login to the central sever as an authorized user)
a medication identifying device electrically connected to the processing device and the cloud storage device and having

	an image \\identifying\\ module electrically connected to the second processing module and
	a second reminding module electrically connected to the second processing module.
(Jain et al, Figs. 21A, 25-26; “communication between the medication organizer tray apparatus 100 inserted in the receptacle base 2101, and a backend server 2502 and a user device 2503 via a network 2501”, [0127]; The network 2501 can be any networks such as WiFi, 3G, 4G, LTE, etc., [0127], meaning that there is a processor in the medication organizer tray apparatus 100 to at least handle the wireless communication; “the receptacle base 2101 exemplarily illustrated in FIGS. 21A-21B and FIG. 22, comprises an embedded camera for capturing images of the medication organizer tray apparatus 100 from the lower surface 101b of the support frame 101 of the medication organizer tray apparatus 100”, [0130, 0060, 0133, 0163])
	Jain et al does not expressly disclose but Zhang et al teaches:
	an image identifying module;
(Zhang et al, Figs. 3-5 and 11; “object identification in images, such as automated pill identification, and more particularly, to the use of deep learning, such as through the use of convolutional neural networks (CNNs) in mobile applications, for recognizing pills in unconstrained user images”, [0003]; obviously the pill image recognition may be performed in the medication organizer tray apparatus 100/receptacle base 2101 or in user device 2502 of Jain et al (Fig. 25))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Zhang et al into the system or method of Jain et al in order to identify correctness of the pills being filled for patients using a CNN. The combination of Jain et al and Zhang et al also teaches other enhanced capabilities.

Regarding claim 2, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein the storage module of the cloud storage device is electrically connected to the first processing module of the processing device.
(Jain et al, see comments on claim 1; Fig. 25)

Regarding claim 3, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein the second processing module of the medication identifying device is electrically connected to the first processing module of the processing device and the storage module of the cloud storage device.
(Jain et al, see comments on claim 1; Fig. 25)

Regarding claim 4, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).

a user's personal information,
(Jain et al, Figs. 14C-D and 15; bin cover layer 104 contains patient’s personal information, [0086], which is obviously from pharmacy’s database, e.g., backend server 2502)
medication information,
medication status and
(Jain et al, Fig. 25; “The backend server 2502 receives and uses the collected information to monitor compliance of a healthcare recipient with a medication regimen. When a patient has consumed all the prescribed medications 112 contained in the medication bins 102 of the medication organization tray apparatus 100 based on dose time information stored in the electronic identification component 103, the receptacle base 2101 further transmits the collected medication adherence information to the backend server 2502 via the network 2501”, [0101]; “The backend server 2502 is a cloud computing based platform implemented as a service for receiving medication adherence information collected from the medication organizer tray apparatus 100 and transmitting the received medication adherence information to the user device 2503 via the network 2501”, [0128])
medication identification results.
(Zhang et al, see comments on claim 1)

Regarding claim 5, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein the medication information database of the cloud storage device further comprises
a training unit and
an identification unit electrically connected to the training unit.
(Zhang et al, Figs. 3-5; cnn)

Regarding claim 6, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein the medication information database of the cloud storage device stores
a plurality of medication images and
(Zhang et al, “achieve substantially improved recognition of unconstrained pill images with or without the support of cloud servers”, [0011]; Figs. 1A-F; Fig. 3, “a set of consumer (e.g., "real world") images and a set of references images 46”, [0034])
medication information corresponding to the plurality of medication images.
(Zhang et al, Fig. 3, references images 46; “where the features identified by the CNNs result in a high degree of confidence that the top ranked reference pill as defined by the ranking 40 is in fact the identity of the pill in the image 23, then the system 17 may merely output one result so as to reduce user confusion”, [0033]; Fig. 5; “In the 

Regarding claim 7, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein the cloud storage device and the medication identifying device use a deep learning technique to perform image recognition of single and multiple medications.
(Zhang et al, Figs. 3-5, CNN, “achieve substantially improved recognition of unconstrained pill images with or without the support of cloud servers”, [0011]; Figs. 1A-F; Fig. 3, “a set of consumer (e.g., "real world") images and a set of references images 46”, [0034]; “a device (e.g., a smartphone device or a cloud server device) that is processing a captured image of a pill may determine that there are insufficient computational resources available to process the captured image using three CNNs, and so the device may instead dynamically determine (e.g., based on user settings or automatically) that it would be most beneficial to process the captured image using one CNN or two CNNs depending on the amount of resources that are determined to be available”, [0048]; the CNN may be implemented in a cloud server)

Regarding claim 8, the combination of Jain et al and Zhang et al teaches its/their respective base claim(s).
The combination further teaches the smart medication identifying system as claimed in claim 1, wherein each of the first reminding module and the second reminding module further comprises a timer and a speaker.
(Jain et al, Fig. 21A, loudspeaker 2102; Fig. 25, “The user device 2503 is an electronic device, for example, a personal computer, a tablet computing device, a mobile computer, a mobile phone, a smartphone…”, [0127]; a mobile phone has built-in speakers; “when the medication bin 102 is removed from the support frame 101 of the medication organizer tray apparatus 100, the detection circuitry 1601 of the receptacle base 2101 detects removal of the medication bin 102 as the circuit connection is broken, at predetermined time intervals”; [0102], => the receptacle base 2101 has an internal timer; “The healthcare recipient may use any portable user device 2901 with a camera, for example, a smart phone”, [0153]; it is well known that a timer is a very common app in a smartphone)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/10/2021